Fourth Court of Appeals
                             San Antonio, Texas

                                   JUDGMENT
                                No. 04-17-00568-CR

                                The STATE of Texas,
                                     Appellant

                                          v.

                                   Martin LOPEZ,
                                      Appellee

             From the County Court at Law No. 7, Bexar County, Texas
                             Trial Court No. 549327
                     Honorable Genie Wright, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

  SIGNED October 24, 2018.


                                           _____________________________
                                           Luz Elena D. Chapa, Justice